UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


RONALD QUITMAN ELLIS,                 
             Petitioner-Appellant,
                v.
RONALD HUTCHINSON, Warden,                       No. 00-6870
Maryland House of Corrections; J.
JOSEPH CURRAN, JR., Attorney
General of the State of Maryland,
             Respondents-Appellees.
                                      
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
             J. Frederick Motz, Chief District Judge.
                        (CA-00-1379-JFM)

                 Submitted: November 28, 2000

                     Decided: December 19, 2000

       Before LUTTIG and TRAXLER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Reversed and remanded by unpublished per curiam opinion.


                            COUNSEL

Fred Warren Bennett, Michael E. Lawlor, BENNETT & NATHANS,
L.L.P., Greenbelt, Maryland, for Appellant. J. Joseph Curran, Jr.,
Attorney General of Maryland, Ann N. Bosse, Assistant Attorney
General, Baltimore, Maryland, for Appellees.
2                        ELLIS v. HUTCHINSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Ronald Quitman Ellis appeals the district court’s order dismissing
his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.
2000) as untimely. Subsequent to the district court’s decision, we held
that the final day of the one-year limitation period for petitioners
whose convictions became final prior to the enactment of the AEDPA
was April 24, 1997. Hernandez v. Caldwell, 235 F.3d 435, 439 (4th
Cir. 2000). Because Ellis filed his state habeas petition on April 24,
1997, and the one-year period was tolled for the entire time his appli-
cation for post-conviction relief was properly pending in the Mary-
land courts, Taylor v. Lee, 186 F.3d 557, 561 (4th Cir. 1999), cert.
denied, ___ U.S. ___, 120 S. Ct. 1262 (2000), Ellis’ petition was
timely filed. Accordingly, we reverse the judgment of the district
court, and remand for consideration on the merits. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                      REVERSED AND REMANDED